         Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  MARK ENSMINGER, on behalf of himself
  and those similarly situated,

                                   Plaintiff,
  v.
                                                          Case No.:2:19-cv-02147-JWL-JPO
  CREDIT LAW CENTER, LLC a/k/a
  THOMAS ANDREW ADDLEMAN
  L.L.C., d/b/a CREDIT LAW CENTER and
  THOMAS ADDLEMAN a/k/a TOM
  ADDLEMAN

                                   Defendants.


              PLAINTIFF’S MOTION TO DISMISS AND INCORPORATED
                  MEMORANDUM IN SUPPORT OF RULE 12(B)(6)
            MOTION TO DISMISS CREDIT LAW CENTER’S COUNTERCLAIM

          Now comes Plaintiff, Mark Ensminger, on behalf of himself and the putative class, and

respectfully moves this Court to dismiss the counterclaim of Defendant, Credit Law Center, dba

Thomas Andrew Addleman, LLC, (“CLC”), for unjust enrichment and quantum meruit.

   I.            NATURE OF MATTER BEFORE THE COURT

          Plaintiff seeks a return of his money in this action because Defendants violated the Credit

Repair Organization Act, 15 U.S.C. § 1679b(b) (“CROA”), by charging for services prior to full

performance. CLC now counterclaims that if the Plaintiff prevails because the payments were

found to be prohibited by law, CLC should be awarded quantum merit. Put another way, if the

Court or Jury find in favor of Plaintiff, and award damages as expressly provided for under the

CROA, CLC seeks to undo that outcome via this counterclaim.

          However, CLC cannot sidestep the CROA’s complete bar on such payments, and its




 85670                                             1
         Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 2 of 13




counterclaim fails as a matter of law.1 Specifically, the CROA does not allow for a set-off, as CLC

seeks here. Hillis v. Equifax Consumer Servs., 237 F.R.D. 491, 500-01 (N.D. Ga. 2006) (“The

damages provision of the CROA is plain and unambiguous, and it does not allow for or

contemplate any set-off.”). This is consistent with the overwhelming number of opinions across

the country when adjudicating claims under similar consumer protection statutes (see myriad of

citations in Sec. IV(B), infra).

          In addition, CLC alleges Plaintiff was unjustly enriched, or that Plaintiff should be ordered

to pay CLC money under the theory of quantum meruit. ECF 49 at 24-25, ¶¶ 3-10. The crux of

CLC’s baseless claim is the false assertion that the Mr. “Ensminger has been unjustly enriched by

not paying CLC ...” Id. at ¶ 9. However, because CLC received full payment from Mr. Ensminger

many years ago, these claims fail as a matter of law. Indeed, CLC charged a $300.00 retainer

before it ever commenced any credit repair service on behalf of Mr. Ensminger [FAC at ¶ 33]; and

in the end, CLC received even more money before the credit repair services were complete. Id. at

¶¶ 36, 50.

          Importantly, CLC concedes as much. Specifically, CLC’s counterclaim comes in response

to Plaintiff seeking “through this lawsuit to have monies returned to him that he paid to CLC…”

Counterclaim at ¶ 7 (emphasis added).2

          Thus, CLC cannot make a plausible claim for relief under unjust enrichment or quantum

meruit because the third element of these causes of action – no payment – cannot be satisfied since

Plaintiff did make the payment. See Genesis Health Clubs, Inc. v. LED Solar & Light Co., No. 13-



 1
   CLC’s Counterclaim for non-payment essentially seeks an offset from judgment because Mr. Ensminger
 already paid CLC. CLC does not (nor could it) allege Plaintiff owes CLC any money at this time, nor does it
 dispute Plaintiff’s assertion that CLC has received payment for all services it performed on behalf of Plaintiff.
 2
   Because the CROA treats any agreement that is inconsistent with its mandates as void, CLC attempts a work
 around to seek to reclaim any monies allegedly due under the violative (and void) agreement –under equitable
 theories.


 85670                                                   2
         Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 3 of 13




1269-JWL, 2015 U.S. Dist. LEXIS 7591, at *43-44 (D. Kan. Jan. 23, 2015) (third and final element

for unjust enrichment or quantum meruit claim is “the acceptance or retention by the defendant of

the benefit under such circumstances as to make it inequitable for the defendant to retain the benefit

without payment of its value.") (emphasis added and citations omitted).

          Although CLC may argue that if they have to pay Plaintiff damages under the CROA, they

have no longer been paid, any such argument illustrates why the CROA does not allow a set-off

for organizations that break the law. Otherwise, CROA would be toothless.

          For these reasons, and those set forth herein, Plaintiff respectfully moves the Court to

dismiss CLC’s counterclaim pursuant to Rule 12(b)(6) for failure to state a claim.

   II.        CONCISE SUMMARY OF FACTS

          The facts as they relate to CLC’s counterclaim for unjust enrichment or quantum meruit

are simple. Plaintiff previously paid CLC and its counterclaim omits any allegations that Mr.

Ensminger or any putative class member accepted or retained any benefit from CLC without

payment. Here, full payment was made to CLC. See FAC ¶¶ 32- 33, 41.

          Indeed, CLC’s claims demonstrate that the entire basis for its counterclaim is founded on

the notion that Mr. Ensminger “…seeks through this lawsuit to have monies returned to him that

he paid to CLC…” Counterclaim at ¶ 7 (emphasis added). Simply put, CLC’s counterclaim does

not allege, nor can it, that it has not been paid by Plaintiff or any putative class member. See

Counterclaim.

          In fact, CLC received payment from Mr. Ensminger well over four years ago. FAC at ¶ 33-

39. The same is true for the entire putative class, many of whom, like Plaintiff, paid CLC a retainer

within seven days of signing an Engagement Agreement and before any credit repair was




 85670                                            3
            Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 4 of 13




completed. See id. at ¶ 35.3 In addition, CLC concedes via its allegations that the payment in

contention is money that Mr. Ensminger previously “paid to CLC in connection with services CLC

provided.” Id. at ¶ 7.

             In short, CLC’s counterclaim does not and cannot allege that Mr. Ensminger or any

putative class member have any balance due or owing to CLC. CLC’s contradictory allegations

make clear that it is seeking “compensation … in the form of monetary damages” for monies it

has, and has had since 2015. See Counterclaim at ¶ 10 and ¶ 7.

      III.      QUESTIONS PRESENTED

       1. Whether CLC can equitably seek a set-off, permitting it to violate the CROA and then

    evade the CROA’s liability provision when the statute and applicable opinions hold otherwise.

       2. Whether CLC states a plausible claim for unjust enrichment/quantum meruit where

    Plaintiff and putative class members have already paid in full for the any alleged benefit they may

    have received.

      IV.       ARGUMENT

                A. Civil Rule 12(b)(6) Standard

             In analyzing a Rule 12(b)(6) motion to dismiss, the Court will accept as true "all well-

pleaded factual allegations in the complaint and view[s] them in the light most favorable to the

[pleader]." Burnett v. Mortgage Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013)

(citation omitted). Next, the Court determines whether there are "enough facts to state a claim to



3
  Notably, CLC does not assert that any money is due or owing from Mr. Ensminger at this time, nor that Plaintiff
ever harmed CLC financially or otherwise. See Counterclaim. Instead, CLC’s entire premise is based on a future
determination by this Court or a Jury. See id. at ¶ 8. CLC alleges that “[i]n the event that no agreement is deemed to
have existed between CLC and Ensminger for payment to CLC for its services, then … benefits he received from CLC
[were] unlawful and wrongful…” Id (emphasis added). CLC’s “if – then” hypothesis does not pass muster for a
plausible claim, let alone grounds to falsely assert that “… Ensminger has been unjustly enriched by not paying CLC
the monies to it is entitled (including interest, costs and expenses 3)” Id. at ¶ 9.



    85670                                                 4
         Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 5 of 13




relief that is plausible on its face." Safe Streets Alliance v. Hickenlooper, 859 F.3d 865, 878 (10th

Cir. 2017) (citations omitted). In determining the plausibility of a claim, the court looks to the

elements of the particular cause of action, "keeping in mind that the Rule 12(b)(6) standard [does

not] require a plaintiff to set forth a prima facie case for each element." Id. (quotations omitted).

While "the nature and specificity of the allegations required to state a plausible claim will vary

based on context," "mere 'labels and conclusions' and 'a formulaic recitation of the elements of a

cause of action' will not suffice; a plaintiff must offer specific factual allegations to support each

claim." Id. (citations and quotations omitted). Thus, a "claim is facially plausible if the plaintiff

has pled 'factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.'" Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009)).

          “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, ibid., a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of a cause of action's

elements will not do. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 548, 127 S. Ct. 1955, 1961 (2007).

Factual allegations must be enough to raise a right to relief above the speculative level on the

assumption that all of the complaint's allegations are true.

          Here, no inference of liability can be made that Plaintiff has been unjustly enriched or CLC

is entitled to relief under claims of quantum meruit based on its allegations. This is because CLC

has neither made, nor could make, any allegation that it has not already received payment for the

credit repair services it alleges to have performed, which is an essential element of its counterclaim.

CLC’s allegations related to its damages are not only speculative they are non-existent.




 85670                                             5
          Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 6 of 13




              B. CLC’s Attempts to End Run Federal Law & Undermine a Future Decision by
                 the Court or Jury

           CLC’s counterclaim is an attempt to undermine the CROA by pleading an “if – then”

counterclaim. Essentially, CLC’s counterclaim can be read to state that if the fact-finder

determines “no agreement is deemed to have existed between CLC and Ensminger for the payment

to CLC for its services” CLC asserts this counterclaim. Id. at ¶ 8. Accordingly, CLC implicitly

admits that it has no claim now, but advances this misplaced “alternative” cause of action in the

event the Court or Jury find it violated the CROA.

           However, the CROA is clear. If CLC is found to have violated the statute, civil liability

provides for, inter alia:

           Actual damages
           The greater of –
              (A) the amount of any actual damage sustained by such person as a result of
              such failure; or
              (B) any amount paid by the person to the credit repair organization.

CROA §1679g(a)(1) (emphasis added). CLC’s back-door attempt at a set-off obviates this

provision of the CROA that provides recovery of the amount paid to credit repair organization.

However, it clearly is not the intent of the statute to provide relief with one hand only to take it

back and hand it over to the unlawful credit repair organization with the other. After all, if every

credit repair organization could reclaim the damages awarded to an aggrieved consumer, it would

effectively remove the legs from this consumer protection statute.

           In Hillis v. Equifax Consumer Servs., the court squarely rejected the very contention CLC

raises here: that a credit repair organization may be entitled to a set-off for any value it claims to

have provided through its services, holding:

           “Just because some consumers may have received "value" does not mean they
           received a net benefit as contemplated by the CROA. Nowhere does the CROA
           provide that a credit repair organization that violates the act may be entitled to a



  85670                                             6
         Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 7 of 13




          set-off. Nor does the nature of the statute's prescribed damages suggest that the
          CROA permits such a defense. The damages provision of the CROA is plain and
          unambiguous, and it does not allow for or contemplate any set-off. If Defendants
          are subject to but failed to comply with the CROA, any consumer who purchased
          Score Power is entitled to a refund of the money he paid to Defendants without
          having to reduce that refund by any "value" he may have received. Finally,
          computing the value of a purchaser's benefit would be difficult if not impossible.
          For all of these reasons, the Court denies Defendants' motion for leave to amend
          their answers.

Id., 237 F.R.D. 491, 500-01 (N.D. Ga. 2006).

          After all, as this Court recognized in this case, [i]n the CROA itself, Congress stated the

following purposes for the act:

          (1) to ensure that prospective buyers of the services of credit repair organizations
              are provided with the information necessary to make an informed decision
              regarding the purchase of such services; and

          (2) to protect the public from unfair or deceptive advertising and business
              practices by credit repair organizations.

Ensminger v. Credit Law Ctr., No. 19-2147-JWL, 2019 U.S. Dist. LEXIS 155461, at *12-13 (D.

Kan. Sep. 12, 2019), citing 15 U.S.C. § 1679(b) (emphasis added). Allowing CLC to upend the

CROA by rendering the liability provision meaningless would be inconsistent with the CROA’s

purpose of protecting the public from unfair business practices such as those of CLC here,

whereby it unlawfully pre-charged its customers, a direct contravention of the CROA.

          An examination of the Act and interpretive case law indicates that it "ultimately serves

the dual purpose of providing a remedy for harm to the monetary interests of individuals while

serving to deter socially undesirable lending practices" by penalizing those who violate its

provisions. Riggs v. Gov't Emps. Fin. Corp., 623 F.2d 68, 72 (9th Cir. 1980), citing Murphy v.

Household Finance Corp., supra, 560 F.2d at 211; see Williams v. Public Finance Corp., 598

F.2d 349, 355 (5th Cir. 1979); Porter v. Household Finance Corp., supra, 385 F. Supp. at

342.The CROA, enacted in 1994 as part of an amendment to the Consumer Credit Protection



 85670                                             7
         Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 8 of 13




Act ("CCPA"), 15 U.S.C. § 1601 et seq. Consumer Credit Reporting Reform Act, Sen. Rpt. 103-

209 (Dec. 9, 1993). The Senate Committee found that:

          consumers have a vital interest in establishing and maintaining their credit
          worthiness and credit standing. As a result, consumers who experience problems
          may seek assistance from credit repair organizations offering to improve the credit
          standing of such consumers. The Committee further finds that certain advertising
          and business practices of these organizations have harmed consumers, particularly
          consumers of limited economic means and who are inexperienced in credit matters.

          The purpose of [the CROA] is to ensure that consumers who utilize the services of
          credit repair organizations have the necessary information to make informed
          decisions regarding the purchase of those services and to protect the public from
          unfair and deceptive business practices by credit repair organizations.

Id. at § 402. The Report cites testimony from the Federal Trade Commission, stating:

          fraudulent companies that lead consumers to believe that the companies can 'repair'
          bad credit histories have bilked consumers of millions of dollars in the past several
          years, have caused consumer reporting agencies to waste time and money
          reinvestigating spurious disputes, and have been the focus of numerous
          enforcement actions by the FTC.

Id. at § K. Congress itself recognized that enactment of the CROA would enhance the consumer

credit industry, thus making its enforcement one of sound public policy:

          economic stabilization would be enhanced and the competition among the various
          financial institutions and other firms engaged in the extension of consumer credit
          would be strengthened by the informed use of credit. The informed use of credit
          results from an awareness of the cost thereof by consumers. It is the purpose of this
          title to assure a meaningful disclosure of credit terms so that the consumer will be
          able to compare more readily the various credit terms available to him and avoid
          the uninformed use of credit, and to protect the consumer against unfair and
          inaccurate credit billing and credit card practices.

15 U.S.C. § 1601(a).

          Notably, Plaintiff could find only one case, Hill, where a CROA-violating defendant had

the audacity to countersue despite the express language of the CROA contravene such a position.

That said, many other consumer protection statutes prohibit set-off, which is consistent with the

remedial purposes of CROA. See Stout v. FreeScore, LLC, 743 F.3d 680, 684 (9th Cir. 2014) (“In



 85670                                             8
         Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 9 of 13




enacting the Consumer Credit Protection Act, of which the CROA is a part, Congress intended for

courts to broadly construe its provisions in accordance with its remedial purpose), citing See

Brothers v. First Leasing, 724 F.2d 789, 793 (9th Cir. 1984). Moreover, courts should construe

consumer protection statutes "liberally [] in favor of" consumers. Bizier v. Globe Fin. Serv., Inc.,

654 F.2d 1, 3 (1st Cir. 1981).

          For example, the Fair Credit Reporting Act (“FCRA”), Fair Debt Collections Practices Act

(“FDCPA”), and the Truth in Lending Act (“TILA”) are each consumer protection laws that

preclude equitable set-off. See Gonzales v. Bank of Am., No. CIV S-10-2143 KJM-EFB, 2011 U.S.

Dist. LEXIS 147372, at *4 (E.D. Cal. Dec. 21, 2011) (no set-off under FCRA); Brim v. Midland

Credit Mgmt., 795 F. Supp. 2d 1255, 2011 U.S. Dist. LEXIS 75714, *24 (N.D. Ala. May 4, 2011)

("There is no right to offset or contribution under the FCRA."); McMillan v. Equifax Credit

Information Services, Inc., 153 F. Supp. 2d 129, 132 (D.Conn. 2001) (no right to indemnification

or contribution under FCRA); Jansen v. Equifax Info. Servs., LLC, 2010 U.S. Dist. LEXIS 79760,

**5-6 (D. Or. Aug. 6, 2010) (finding no right to contribution or indemnification under FCRA);

Nelson v. Equifax Info. Servs. LLC, 522 F. Supp. 2d 1222, 1239 (C.D. Cal. 2007) (stating that

FCRA is distinct cause of action from the Fair Debt Collection Practices Act and "[t]here is no

equitable offset for either of these causes of action"); McMillan v. Equifax Credit Info. Servs., Inc.,

153 F. Supp. 2d 129, 132 (D. Conn. 2001) ("Courts have found that the FCRA does not provide a

right to indemnification."); Irwin v. Mascott, 94 F. Supp. 2d 1052, 1058 (N.D. Cal. 2000) (FDCPA

does not provide express or implied right to contribution or indemnification); Kay v. First

Continental Trading., Inc., 966 F. Supp. 753, 754-55 (N.D. Ill. 1997) (contribution is not available

under FCRA); Gutshall v. Bailey & Assocs., Case No. 90 C 20182, 1991 U.S. Dist. LEXIS 12153,

at *5 (N.D. Ill. Feb. 11, 1991) (recognizing no set-off in TILA claim); In re Johnson, 13 B.R. 185,




 85670                                            9
     Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 10 of 13




188 (Bankr. M.D. Tenn. 1981) (declining to allow lenders to offset the TILA recovery against the

underlying debt; Riggs v. Gov't Emps. Fin. Corp., 623 F.2d 68, 73-75 (9th Cir. 1980) (same);

Newton v. Beneficial Fin. Co., 558 F.2d 731, 732 (5th Cir. 1977) (reversing district Court, holding

“may not … offset a Truth in Lending claim arising out of the same debt”).

         Because CROA does not allow a set-off, which is consistent with the remedial consumer

protection purpose of the Act, and consistent with the similar prohibition of set-off in other

consumer protection statutes, CLC’s claim fails, and should be dismissed with prejudice.

            C. CLC Received Payment in 2015, thus its Counterclaim Fails

         Quantum meruit, also called unjust enrichment, is an equitable doctrine sounding in quasi-

contract. See Haz-Mat Response, Inc. v. Certified Waste Servs. Ltd., 259 Kan. 166, 176, 910 P.2d

839 (1996). The Kansas Supreme Court has described quantum meruit/unjust enrichment as

follows:

         "'Quantum meruit is an equitable doctrine. Restitution and unjust enrichment are
         modern designation for the older doctrine of quasi-contracts." Peterson v. Midland
         Nat'l Bank, 242 Kan. 266, 275, 747 P.2d 159 (1987). "The theory of quasi-contract
         is raised by the law on the basis of justice and equity regardless of the assent of the
         parties." Holiday Development Co. v. Tobin Construction Co., 219 Kan. 701, 708,
         549 P.2d 1376 (1976). "The substance of an action for unjust enrichment lies in a
         promise implied in law that one will restore to the person entitled thereto that which
         in equity and good conscience belongs to him [or her]." Peterson, 242 Kan. at 275
         [747 P.2d 159].' Pioneer Operations Co. v. Brandeberry, 14 Kan.App.2d 289, 299,
         789 P.2d 1182 (1990)."

W&W Steel, LLC v. BSC Steel, Inc., 944 F. Supp. 2d 1066, 1077 (D. Kan. 2013), citing Haz-Mat

Response, Inc. v. Certified Waste Services, Ltd., 259 Kan. 166, 910 P.2d 839, 846 (1996)(quoting

Haz-Mat Response, Inc., v. Certified Waste Services, Ltd., 21 Kan.App.2d 56, 896 P.2d 393, 399

(1995)).

         "The basic elements of a claim based on a theory of unjust enrichment are threefold: (1) a

benefit conferred upon the defendant by the plaintiff; (2) an appreciation or knowledge of the



 85670                                             10
     Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 11 of 13




benefit by the defendant; and (3) the acceptance or retention by the defendant of the benefit under

such circumstances as to make it inequitable for the defendant to retain the benefit without

payment of its value." Genesis Health Clubs, Inc. v. LED Solar & Light Co., No. 13-1269-JWL,

2015 U.S. Dist. LEXIS 7591, at *43-44 (D. Kan. Jan. 23, 2015) (quoting J.W. Thompson Co. v.

Welles Prods. Corp., 243 Kan. 503, 512, 758 P.2d 738 (1988)) (internal cites omitted) (emphasis

added).

          Under the third element, which is key in this case, CLC “must show both that [Plaintiff]

received a benefit and that retention of that benefit without payment would be unjust." First

Specialty Ins. Corp. v. NovaPro Risk Sols., LP, 468 F. Supp. 2d 1321, 1341 (D. Kan. 2007), quoting

VRG Corp. v. GKN Realty Corp., 135 N.J. 539, 554, 641 A.2d 519, 526 (1994) (citations omitted)

(emphasis added). Here, CLC has not, and cannot, allege any facts to support a showing of third

element: the acceptance of a benefit without payment.4 This is because of the indisputable fact that

CLC received full payment years ago. Accordingly, CLC’s counterclaim must be dismissed.

          CLC cannot satisfy the third element of its counterclaim, and has not made any allegations

suggesting it has not already received full payment for its services in its eight-paragraph

Counterclaim. To the contrary, the Counterclaim makes clear that Mr. Ensminger did pay CLC

for the credit repair work it alleges to have provided Mr. Ensminger. Counterclaim at ¶ 7 (“through



 4
   Although Plaintiff cites primarily to Kansas cases, the result does not change to the extent that Missouri law
 applies. “To properly and sufficiently establish a claim for unjust enrichment, the plaintiff must prove three
 elements: (1) the defendant was enriched by the receipt of a benefit; (2) that the enrichment was at the expense of
 the plaintiff; and (3) that it would be unjust to allow the defendant to retain the benefit.” Holliday Investments,
 Inc. v. Hawthorn Bank, 476 S.W.3d 291, 295 (Mo. App. W.D. 2015). Neither the laws of Kansas nor Missouri
 would allow a claim for unjust enrichment or quantum meriut, on the facts of this case, to proceed because
 Defendant cannot allege that they were not paid for any services that were rendered—because they were. See
 Rackers v. Baclesse, Inc. v. Kinstler, 497 S.W.2d 549, 554 (Mo. App. W.D. 1973) (“Having advanced
 Gemeinhardt money for the payment of these materials, it cannot be said that retention of them without further
 payment constituted unjust enrichment.”). The failure to pay is considered, in Missouri, to be an “essential
 element” to a claim for quantum meruit and because Defendant cannot plead this essential element, their claim
 must fail. See County Asphalt Paving, Co., Inc. v. Mosley Const., Inc., 239 S.W.3d 704, 711–12 (Mo. App. E.D.
 2007) (citing Green Quarries, Inc. v. Raasch, 676 S.W.2d 261 (Mo. App. W.D. 1984)).


 85670                                                  11
      Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 12 of 13




this lawsuit [Plaintiff seeks] to have monies returned to him that he paid to CLC…”) (emphasis

added).

          The result is obvious. Because CLC received full payment from Mr. Ensminger over four

years ago, CLC cannot make a plausible claim for relief, thus its Counterclaim fails.5

     V.      CONCLUSION

          The CROA and public policy preclude the set-off that CLC seeks. In addition, Mr.

Ensminger and the putative class have already paid CLC for any alleged benefit conferred upon

them for the credit repair services provided. Accordingly, CLC’s counterclaim for unjust

enrichment/quantum meruit fails. Therefore, Plaintiff, on behalf of the putative class, respectfully

moves the Court to dismiss CLC’s counterclaim.




 5
  CLC charged a $300.00 retainer before it ever commenced any credit repair service on behalf of Mr.
 Ensminger [FAC at ¶ 33]; and in the end, CLC received even more money before the credit repair services were
 complete. Id. at ¶¶ 36, 50.


 85670                                               12
     Case 2:19-cv-02147-JWL-JPO Document 54 Filed 10/24/19 Page 13 of 13




                                                      Respectfully Submitted,

                                                      By: s/ Matthew S. Robertson
                                                      A.J. Stecklein        KS Bar #16330
                                                      Michael H. Rapp       KS Bar #25702
                                                      Matthew Robertson KS Bar #27254
                                                      Stecklein & Rapp Chartered
                                                      748 Ann Avenue, Suite 101
                                                      Kansas City, Kansas 66101
                                                      Telephone:     (913) 371-0727
                                                      Facsimile:     (913) 371-0727
                                                      Email: aj@kcconsumerlawyer.com
                                                              mr@kcconsumerlawyer.com
                                                              msr@kcconsumerlawyer.com

                                                      -and-

                                                      Keith J. Keogh          pro hac vice
                                                      Amy L. Wells            pro hac vice
                                                      Keogh Law, Ltd.
                                                      55 W. Monroe Street, Suite 3390
                                                      Chicago, IL 60603
                                                      Telephone:     (312) 726-1092
                                                      Facsimile:     (312) 726-1093
                                                      Email: keith@keoghlaw.com
                                                              awells@keoghlaw.com
                                                      Attorneys for Plaintiff




                                  CERTIFICATE OF FILING

I hereby certify that the foregoing document was filed electronically with the United States District
Court for the District of Kansas on October 24, 2019, which will automatically generate notice of
filing to all counsel of record.

                                              /s/ Matthew S. Robertson
                                              Attorney for Plaintiff




 85670                                           13
